Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Rohl, J.), rendered March 7, 1990, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends on appeal that the trial court erred in declining to charge the jury on the defense of agency and that this denial is subject to appellate review because he did not voluntarily and expressly waive his right to appeal. However, a review of the record discloses that the defendant expressly and voluntarily waived his right to appellate review of his conviction and sentence and consented to the with*551drawal of all pending and decided motions at the time the negotiated sentence was agreed upon by the parties and the court. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Rosenblatt, J. P., Miller, Santucci and Joy, JJ., concur.